19-13196-scc         Doc 38     Filed 10/24/19    Entered 10/24/19 12:18:38     Main Document
                                                 Pg 1 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:

 GEORGE WASHINGTON BRIDGE BUS                        Chapter 11
 STATION DEVELOPMENT VENTURE
                                                     Case No. 19-13196 (SCC)
 LLC,

                                   Debtor.


  OBJECTION OF THE UNITED STATES TRUSTEE IN CONNECTION WITH THE
           ENTRY OF A FINAL DIP CASH COLLATERAL ORDER

          William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee”), hereby submits his objection (the “Objection”) to the entry of a final order (the

“Final Order” (I) Authorizing the Debtor to Obtain Post-Petition Financing, (II) Authorizing the

Debtor to Use Cash Collateral, (III) Granting Liens and Providing Superpriority Administrative

Expense Status, (IV) Granting Adequate Protection, (V) Invalidating Any Purported Prepetition

Award of Attachment of Funds, (VI) Modifying the Automatic Stay, (VII) Scheduling a Final

Hearing, and (VIII) Granting Related Relief [Docket No. 7] (the “DIP Motion”).

                                             INTRODUCTION

          The demand of the DIP Lender and certain other Prepetition Secured Parties1 for a lien on

all avoidance action proceeds is extraordinary. The Debtor has not yet filed schedules. The Debtor

has not disclosed whether it has conducted an avoidance analysis. Absent an avoidance analysis,

and some demonstration that a sale will result in proceeds for unsecured creditors, the Court should

not approve a Final Order with this provision.




          1
              Terms not defined herein are defined in the DIP Motion.
19-13196-scc      Doc 38     Filed 10/24/19     Entered 10/24/19 12:18:38      Main Document
                                               Pg 2 of 5


        The United States Trustee has been unable to appoint a committee of unsecured creditors.

This case was only recently filed and there may yet be sufficient creditor interest to form a

committee.

                                       BACKGROUND

        1.     On October 7, 2019 (the “Petition Date”), the Debtor commenced a case by filing

a petition for relief under chapter 11 of the Bankruptcy Code. On the Petition Date, Bernard A.

Katz filed a declaration (the “Katz Declaration”) in support of the Chapter 11 Petition and First

Day Pleadings. ECF Doc. No. 2.

        2.     The Debtor continues to operate its business and manage its property as a debtor

and debtor in possession pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code.

        3.     The Debtor is responsible for the construction of both the retail and bus terminal

components of a project to revitalize the George Washington Bridge bus terminal (the “Project”).

“At its inception, the Debtor anticipated the Project would cost $183 million and take one year to

complete.” See Katz Declaration at ¶ 37. But the Debtor had “significant cost overruns.” Id. at

¶ 38.

        4.     According to the Debtor, these cost overruns were solely attributable to a

contractor. Id. at ¶ 38. The Debtor has acknowledged that this same contractor obtained an interim

order of attachment in the amount of $23 million, but attributed this to an inability of the Debtor

to afford a defense. Id. at ¶ 41.

        5.     The Debtor has also acknowledged that an arbitrator has issued an order requiring,

among other expenses, the return of “the payment [by the Debtor] of personal expenses of one of

its principals and for the payment of legal expenses. . .” Id. at 43(ii).
19-13196-scc     Doc 38     Filed 10/24/19    Entered 10/24/19 12:18:38         Main Document
                                             Pg 3 of 5


       6.      On October 17, 2019, the United States Trustee held a formation meeting to appoint

a creditors’ committee in the Chapter 11 Case. The United States Trustee was unable to form a

committee.

       The Liabilities of the Debtor

       7.      As of the Petition Date, the Debtor’s capital structure consisted of outstanding debt

obligations in the aggregate principal amount of approximately $105 million. See Katz Declaration

at ¶ 15. Of this debt, approximately $82 million is secured. Id., Ex. D.

       8.      The Debtor has not yet filed schedules of assets and liabilities (“Schedules”) or a

statement of financial affairs (“SOFA”). By Order dated October 10, 2019, the Debtor’s time to

file a Schedules and SOFA has been extended to a date that is 28 days after the Petition Date, or

to November 4, 2019. ECF Doc. No. 20.

       The Proposed Sale

       9.      The Debtor has determined that a sale of the Debtor is the best available option to

maximize value. To this end, the Debtor has retained Houlihan Lokey Capital, Inc. (“Houlihan”)

to conduct a post-petition marketing process “of no more” than 135 days. See Katz Declaration at

¶ 50. The DIP Motion does not provide any analysis of the expected sale price.

       10.     The Lender will be entitled to credit bid, absent some challenge to its liens. This

credit bidding provision is not found in DIP Motion, but rather in the credit agreement attached as

Exhibit B to the DIP Motion.

                                          ARGUMENT

       The DIP Lender and Certain Prepetition Secured Parties Should not be Granted
       Liens on the Proceeds of Avoidance Actions

       Through the DIP Motion, the Debtor seeks to grant the DIP lender and certain of the

Prepetition Secured Parties liens on the proceeds of avoidance actions. See DIP Motion at 7
19-13196-scc       Doc 38   Filed 10/24/19    Entered 10/24/19 12:18:38          Main Document
                                             Pg 4 of 5


(summary of terms of DIP financing) and Interim Order at ¶ 11(a). This Court has recognized

that granting liens on avoidance actions and their proceeds is an “extraordinary provision” for a

debtor-in-possession financing order and that it is incumbent on the Debtor to set forth the

justification for such extreme relief. See General Order No. M-274, “Guidelines for Financing

Requests” (Sept. 9, 2002) at 2, 6.

       As stated in another objection, such a justification must be rooted in fact, as this Court

has found that the determination of whether to grant liens on the proceeds of avoidance actions

requires a “fact-specific approach” where the Court discerns “whether granting a lien on

avoidance actions is appropriate to secure the postpetition lending.” Official Comm. of

Unsecured Creditors of Motors Liquid. Co. v. U.S. Dep’t of the Treasury (In re Motors Liquid.

Co.), 460 B.R. 603, 626 n.101 (Bankr. S.D.N.Y. 2011) (quoting Tr. of Hrg. on Feb. 27, 2009, In

re Lyondell Chemical Co., No. 09-10023, EFC #3740, at 747-48 (transcription errors corrected)).

Here, the Debtor has not provided adequate justification for granting the DIP Lender and certain

of the Prepetition Secured Parties liens on the proceeds of avoidance actions.

       Accordingly, the United States Trustee objects to the entry of any Final Order that grants

the DIP Lender and certain of the Prepetition Secured Parties a lien on avoidance actions and/or

the proceeds of such actions. The Debtor does not disclose an anticipated sale price or whether

any bidder has made an offer. The Debtor does not state whether it believes the sale process will

generate revenues sufficient to pay secured creditors in full. Such an analysis is not found

anywhere in the DIP Motion, the Katz Declaration or the Hoolihan retention application, and, as

stated, Schedules have not been filed. The Debtor likewise does not explain the logic of a 135

day sale period.
19-13196-scc     Doc 38     Filed 10/24/19     Entered 10/24/19 12:18:38          Main Document
                                              Pg 5 of 5


       The Lender can credit bid, and so the distinct possibility exists that at the end of the sale

process that the Lender will control the Debtor with no recoveries for unsecured creditors, and

additionally use this Court as a vehicle to recover avoidance actions from other creditors. If the

Debtor cannot demonstrate that a sale has a reasonable chance of paying the secured creditors in

full, the Court should deny the DIP Motion.


                                         CONCLUSION

       WHEREFORE, the United States Trustee respectfully requests that the Court enter an

order denying the DIP Motion and granting such other and further relief as may be deemed just

and proper.

Dated: New York, New York
       October 24, 2019

                                                      Respectfully submitted,

                                                      WILLIAM K. HARRINGTON
                                                      UNITED STATES TRUSTEE


                                              By:      /s/ Greg M. Zipes
                                                      Greg M. Zipes
                                                      Trial Attorney
                                                      201 Varick Street, Room 1006
                                                      New York, New York 10014
                                                      Tel. No. (212) 510-0500
